Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination. Claims 1, 8, and 15 are independent.

Response to Amendment
The office action is responsive to the amendments filed on 04/29/2022. As
directed by the amendments, claims 1-20 are amended.

Response to Arguments
Applicant's arguments filed 04/29/2022, regarding the 35 U.S.C. 101 rejection have been fully considered but they are not fully persuasive. 
Applicant Argues: Amended claims 1, 8 and 15 recite: building, by the computer, a reduced model based on the most recent part of the period of training data by: modifying one or more of the lower period parameter and the upper period parameter of the model of the period of training data; and building the reduced model using modified training data; (emphasis added) It is respectfully submitted that the limitations of "modifying one or more ... parameter of the model of the period of training data" and "building the reduced model using modified training data" disclose a process that modifies training data and builds a reduced machine learning model based on the modified training data. This provides a specific improvement to existing computer systems, which is the first type of "limitation(s) that courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application." (MPEP 2106.04(d)). By reciting a specific manner of modifying training data and building a new machine learning model, the invention specifically provides "an improvement in the functioning of a computer, or an improvement to other technology or technical field." (MPEP 2106.04(d)). As a result, amended claims 1, 8 and 15 are not directed to an abstract idea, and therefore are patent-eligible. 
Therefore, it is respectfully requested that the rejection of claims 1, 8 and 15 under 35 U.S.C. 101 be withdrawn. Further, it is respectfully submitted that claims 2-7, 9-14 and 16-20 depend respectively, directly or indirectly, from claims 1, 8 and 15 and therefore the rejections of these claims under 35 U.S.C. 101 should, with respect, be withdrawn. 
Examiners Response: Examiner respectfully disagrees, under broadest reasonable interpretation, the amended limitations describe building a reduced model by modifying parameters. The modification appears to be setting upper/lower bounds for the training data which appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math (See updated 35 USC 101 rejection below).
Applicant’s arguments filed 04/29/2022 with respect to the 35 U.S.C. 102 rejection, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1
According to the first part of the analysis, in the instant case, claims 1-7 are directed to a method, claims 8-14 are directed to a system, and claims 15-20 is directed toward a computer program product. Thus, each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).

Step 2A, Prong 1
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.

Regarding Claims 1, 8, and 15
determining, by the computer, that the model of the period of training data fits a most recent part of the period of training data, wherein the most recent part of the period of training data begins at a later time after the start time and ends at the end time and includes a second period that is equal to the difference between the later time and the end time, but does not fit all of the period of training data (Other than the recitation of generic computer equipment (“by the computer”), this step for determining model fit appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.); 
building, by the computer, a reduced model based on the most recent part of the period of training data by: 
modifying one or more of the lower period parameter and the upper period parameter of the model of the period of training data (Other than the recitation of generic computer equipment (“by the computer”), this step for modifying parameters appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.); and 
building the reduced model using modified training data (This step for building a reduced model appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.); 2and 

Step 2A, Prong 2
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.

Regarding Claims 1, 8, and 15
receiving, by a computer, a period of training data (This step appears to be directed to receiving information, which is understood to be insignificant extra-solution activity.), wherein the period of training data begins at a start time and ends at an end time and includes a first period that is equal to a difference between the start time and the end time (The specification of data to be stored is understood to be a field of use limitation.); 
receiving, by the computer, a model of the period of training data (This step appears to be directed to receiving information, which is understood to be insignificant extra-solution activity.), wherein the model is built with the period of training data and is defined by a lower period parameter and an upper period parameter (The specification of data to be stored is understood to be a field of use limitation.); 
deploying, by the computer, the reduced model (This step appears to describe merely using a computer as a tool to perform an abstract idea. See MPEP 2106.05(f)).

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, conventional as described below.

Regarding Claims 1, 8, and 15
receiving, by a computer, a period of training data (This step appears to be directed to receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).), wherein the period of training data begins at a start time and ends at an end time and includes a first period that is equal to a difference between the start time and the end time (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).); 
receiving, by the computer, a model of the period of training data (This step appears to be directed to receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).), wherein the model is built with the period of training data and is defined by a lower period parameter and an upper period parameter (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).); 
deploying, by the computer, the reduced model (This step appears to describe merely using a computer as a tool to perform an abstract idea. See MPEP 2106.05(f)).

Step 2A, Prong 1 Dependent Claims

Regarding Claim 2, 9, and 16
wherein the reduced model is deployed when a ratio of all the second period to the first period is not less than a threshold ratio. (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.)

Regarding Claim 3, 10, and 17
wherein the threshold ratio is 50%.(This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.)

Regarding Claim 4, 11, and 18
deploying, by the computer, the model of the period of training data when the model of the period of training data fits all of the period of training data. (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.)

Regarding Claim 5, 12, and 19
notifying, by the computer, a configuration shift when the model of the period of training data fits at least part of an oldest part of the period of training data, wherein the oldest part of the period of training data begins at the start time and ends at an earlier time that is before the end time. (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.)

Regarding Claim 6, 13, and 20
determining, by the computer, that the model of the period of training data fits only a the most recent part of the period of training data, by comparing increasingly smaller most recent parts of the period of training data to the model of the period of training data until a correct fit is found. (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.)

Regarding Claim 7
wherein deploying the reduced model is based on determining that the model of the period of training data fits either an 3Docket No. GB920150088US02oldest part of the period of training data or the most recent part of the period of training data. (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.)

Regarding Claim 14
wherein deploying the reduced model is based on determining that the model of the period of training data fits 5Docket No. GB920150088US02either an oldest part of the period of training data or the most recent part of the period of training data. (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 8-9, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moghtaderi et al. (US 20160189041, hereinafter "Moghtaderi") in view of Patel (US 8291075 B1, hereinafter "Patel").

Regarding Claim 1
Moghtaderi discloses: A method for deploying an anomaly detection model for time series data, the method comprising: 
receiving, by a computer, a period of training data, wherein the period of training data begins at a start time and ends at an end time and includes a first period that is equal to a difference between the start time and the end time ([Para 0042-0043 and Fig 3]“While processing a time series S (e.g., an initial time series) for time point t, at 302, the preparatory stage is concerned with data preprocessing. A training time series corresponding to a predetermined or particular data generating process is received such that this training time series, say T, of length n where n is smaller than t, contains data elements from S corresponding to time points from (t-n) to (t-1) in the initial time series.” Examiner reads T as the period of training data. [Para 0046-0049 and Fig 4] also disclose receiving a period of training data.); 
receiving, by the computer, a model of the period of training data, wherein the model is built with the period of training data and ([Para 0043] “the training stage operates using data contained in the time series T. In various embodiments, this stage selects locally optimal parameters for each of a prescribed set of prediction methods (e.g., one-step prediction methods). In this way, the training stage is used to assess certain statistical properties for each member of the set of the prediction methods specifically based on the time series T selected during operation 302 corresponding to the time point t of interest.” Examiner reads the prediction method as the model built with the period of training data. [Para 0049-0050 and Fig 4] also describe the model.); 
determining, by the computer, that the model of the period of training data fits a most recent part of the period of training data ([Para 0045] “the anomaly detection stage identifies a potential anomaly in time series S at time point t. The actual (measured) data at time point t is compared with the predictions from operation 306 and a statistical test is applied to the differences between the predicted and actual data. The results of this test are used to flag the data at time point t as anomalous or not.” [Para 0054] “multivariate normal joint probability distribution is then fitted with mean p=u(1)…”), wherein the most recent part of the period of training data begins at a later time after the start time and ends at the end time and includes a second period that is equal to the difference between the later time and the end time, but does not fit all of the period of training data  ([Para 0042] “While processing a time series S (e.g., an initial time series) for time point t, at 302, the preparatory stage is concerned with data preprocessing. A training time series corresponding to a predetermined or particular data generating process is received such that this training time series, say T of length n where n is smaller than t, contains data elements from S corresponding to time points from (t-n) to (t-1) in the initial time series.” [Claim 14] “wherein the training time series represents a window of the initial time series that is recent in relation to the actual data point”); 
building, by the computer, a reduced model based on the most recent part of the period of training data by: building the reduced model using modified training data ([Para 0049-0050] “At operation 404, outlying data points in the time series T are capped. For example, data pre-processing operations may be applied to the training time series to bring identified outliers to within the values of other data values. At operation 406, the training time series T is used to generate the parameters for each of a plurality of prediction methods.”); 2Docket No. GB920150088US02and deploying, by the computer, [[a]] the reduced model ([Para 0056 and Fig 6] “At operation 414, a user interface facilitates data exploration and provides a visual indication of whether the data point of interest in the time series S is anomalous. For example, as shown in FIG. 6, the time series data corresponding to a process is presented in a user interface and anomalous data points in the data series are flagged.”).
Moghtaderi does not explicitly disclose: defined by a lower period parameter and an upper period parameter; modifying one or more of the lower period parameter and the upper period parameter of the model of the period of training data;
However, Patel discloses in the same field of endeavor: is defined by a lower period parameter and an upper period parameter ([Col 1 line 55-60] “Generating the network traffic model includes estimating a confidence interval for the network traffic model, the confidence interval being defined by an upper confidence limit and a lower confidence limit.”); modifying one or more of the lower period parameter and the upper period parameter of the model of the period of training data ([Col 5 line 36-67] “the analysis module 118 estimates a confidence interval for each time interval of the forecasted time segment based on the values of the corresponding time intervals of the historic time segment. The confidence interval is defined by an upper confidence limit and a lower confidence limit, and represents an expected range of fluctuation in value.”); 
It would have been obvious for one of ordinary skill in the art before the effective
filing date of the claimed invention to have combined the method for Anomaly detection for non-stationary data taught by Moghtaderi with the method for detecting events of intreset taught by Patel. Doing so define limits for expected ranges (Col 5 line 39-41, Moghtaderi).

Regarding Claim 8
           Moghtaderi discloses: A computer system for deploying an anomaly detection model for time series data, the computer system comprising: one or more computer processors, one or more computer-readable storage media, and program instructions stored on the one or more of the computer-readable storage media for execution by at least one of the one or more processors  ([Fig 7]), the program instructions comprising instructions  ([Fig 7(1824)]) to: receive a period of training data, wherein the period of training data begins at a start time and ends at an end time and includes a first period that is equal to a difference between the start time and the end time ([Para 0042-0043 and Fig 3]“While processing a time series S (e.g., an initial time series) for time point t, at 302, the preparatory stage is concerned with data preprocessing. A training time series corresponding to a predetermined or particular data generating process is received such that this training time series, say T, of length n where n is smaller than t, contains data elements from S corresponding to time points from (t-n) to (t-1) in the initial time series.” Examiner reads T as the period of training data. [Para 0046-0049 and Fig 4] also disclose receiving a period of training data.); receive a model of the period of training data, wherein the model is built with the period of training data and ([Para 0043] “the training stage operates using data contained in the time series T. In various embodiments, this stage selects locally optimal parameters for each of a prescribed set of prediction methods (e.g., one-step prediction methods). In this way, the training stage is used to assess certain statistical properties for each member of the set of the prediction methods specifically based on the time series T selected during operation 302 corresponding to the time point t of interest.” Examiner reads the prediction method as the model built with the period of training data. [Para 0049-0050 and Fig 4] also describe the model.); determine that the model of the period of training data fits a most recent part of the period of training data ([Para 0045] “the anomaly detection stage identifies a potential anomaly in time series S at time point t. The actual (measured) data at time point t is compared with the predictions from operation 306 and a statistical test is applied to the differences between the predicted and actual data. The results of this test are used to flag the data at time point t as anomalous or not.” [Para 0054] “multivariate normal joint probability distribution is then fitted with mean p=u(1)…”), wherein the most recent part of the period of training data begins at a later time after the start time and ends at the end time and includes a second period that is equal to the difference between the later time and the end time, but does not fit all of the period of training data ([Para 0042] “While processing a time series S (e.g., an initial time series) for time point t, at 302, the preparatory stage is concerned with data preprocessing. A training time series corresponding to a predetermined or particular data generating process is received such that this training time series, say T of length n where n is smaller than t, contains data elements from S corresponding to time points from (t-n) to (t-1) in the initial time series.” [Claim 14] “wherein the training time series represents a window of the initial time series that is recent in relation to the actual data point”); build a reduced model based on the most recent part of the period of training data by:  and 4Docket No. GB920150088US02building the reduced model using modified training data; and deploy the reduced model.
Moghtaderi does not explicitly disclose: is defined by a lower period parameter and an upper period parameter; modifying one or more of the lower period parameter and the upper period parameter of the model of the period of training data;
However, Patel discloses in the same field of endeavor: is defined by a lower period parameter and an upper period parameter ([Col 1 line 55-60] “Generating the network traffic model includes estimating a confidence interval for the network traffic model, the confidence interval being defined by an upper confidence limit and a lower confidence limit.”); modifying one or more of the lower period parameter and the upper period parameter of the model of the period of training data ([Col 5 line 36-67] “the analysis module 118 estimates a confidence interval for each time interval of the forecasted time segment based on the values of the corresponding time intervals of the historic time segment. The confidence interval is defined by an upper confidence limit and a lower confidence limit, and represents an expected range of fluctuation in value.”); 
It would have been obvious for one of ordinary skill in the art before the effective
filing date of the claimed invention to have combined the method for Anomaly detection for non-stationary data taught by Moghtaderi with the method for detecting events of intreset taught by Patel. Doing so define limits for expected ranges (Col 5 line 39-41, Moghtaderi).

Regarding Claim 15
           Moghtaderi discloses: A computer program product for deploying an anomaly detection model for time series data, the computer program product comprising: one or more computer-readable storage media and program instructions stored on the one or more computer-readable storage media ([Fig 7]), the program instructions comprising instructions ([Fig 7(1824)]) to: receive a period of training data, wherein the period of training data begins at a start time and ends at an end time and includes a first period that is equal to a difference between the start time and the end time ([Para 0042-0043 and Fig 3]“While processing a time series S (e.g., an initial time series) for time point t, at 302, the preparatory stage is concerned with data preprocessing. A training time series corresponding to a predetermined or particular data generating process is received such that this training time series, say T, of length n where n is smaller than t, contains data elements from S corresponding to time points from (t-n) to (t-1) in the initial time series.” Examiner reads T as the period of training data. [Para 0046-0049 and Fig 4] also disclose receiving a period of training data.); receive a model of the period of training data, ([Para 0043] “the training stage operates using data contained in the time series T. In various embodiments, this stage selects locally optimal parameters for each of a prescribed set of prediction methods (e.g., one-step prediction methods). In this way, the training stage is used to assess certain statistical properties for each member of the set of the prediction methods specifically based on the time series T selected during operation 302 corresponding to the time point t of interest.” Examiner reads the prediction method as the model built with the period of training data. [Para 0049-0050 and Fig 4] also describe the model.); determine that the model of the period of training data fits a most recent part of the period of training data ([Para 0045] “the anomaly detection stage identifies a potential anomaly in time series S at time point t. The actual (measured) data at time point t is compared with the predictions from operation 306 and a statistical test is applied to the differences between the predicted and actual data. The results of this test are used to flag the data at time point t as anomalous or not.” [Para 0054] “multivariate normal joint probability distribution is then fitted with mean p=u(1)…”), wherein the most recent part of the period of training data begins at a later time after the start time and ends at the end time and includes a second period that is equal to the difference between the later time and the end time, but does not fit all of the period of training data ([Para 0042] “While processing a time series S (e.g., an initial time series) for time point t, at 302, the preparatory stage is concerned with data preprocessing. A training time series corresponding to a predetermined or particular data generating process is received such that this training time series, say T of length n where n is smaller than t, contains data elements from S corresponding to time points from (t-n) to (t-1) in the initial time series.” [Claim 14] “wherein the training time series represents a window of the initial time series that is recent in relation to the actual data point”); build a reduced model based on the most recent part of the period of training data by:  and building the reduced model using modified training data; and deploy the reduced model.
           Moghtaderi does not explicitly disclose: wherein the model is defined by a lower period parameter and an upper period parameter; modifying one or more of the lower period parameter and the upper period parameter of the model of the period of training data;
            However, Patel discloses in the same field of endeavor: wherein the model is defined by a lower period parameter and an upper period parameter ([Col 1 line 55-60] “Generating the network traffic model includes estimating a confidence interval for the network traffic model, the confidence interval being defined by an upper confidence limit and a lower confidence limit.”); modifying one or more of the lower period parameter and the upper period parameter of the model of the period of training data ([Col 5 line 36-67] “the analysis module 118 estimates a confidence interval for each time interval of the forecasted time segment based on the values of the corresponding time intervals of the historic time segment. The confidence interval is defined by an upper confidence limit and a lower confidence limit, and represents an expected range of fluctuation in value.”); 
It would have been obvious for one of ordinary skill in the art before the effective
filing date of the claimed invention to have combined the method for Anomaly detection for non-stationary data taught by Moghtaderi with the method for detecting events of intreset taught by Patel. Doing so define limits for expected ranges (Col 5 line 39-41, Moghtaderi).

Regarding Claim 2
Moghtaderi in view of Patel discloses: A method according to claim 1, wherein the reduced model is deployed when ratio of all the second period to the first period is not less than a threshold ratio. ([Para 0054-0056 and Fig 4-6], Moghtaderi “At operation 414, a user interface facilitates data exploration and provides a visual indication of whether the data point of interest in the time series S is anomalous. For example, as shown in FIG. 6, the time series data corresponding to a process is presented in a user interface and anomalous data points in the data series are flagged.” Examiner reads the deployed model as always being deployed which covers the “when” scenario as well as any “when not” scenario)

Regarding Claim 9
(Claim 9 is a system claim corresponding to method claim 2 and is rejected on the same ground)

Regarding Claim 16
(Claim 16 is a computer program product claim corresponding to method claim 2 and is rejected on the same ground)

Claim(s) 3-4, 7, 10-11, 14, and 17-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Moghtaderi et al. (US 20160189041, hereinafter "Moghtaderi") in view of Patel (US 8291075 B1, hereinafter "Patel") and Bansal et al. (US 7,310,590, hereinafter "Bansal") .

Regarding Claim 3
Moghtaderi in view of Patel discloses: A method according to claim 2, 
Moghtaderi in view of Patel does not explicitly discloses:
However, Bansal discloses in the same field of endeavor: wherein the threshold ratio is 50%. ([Col 10 line 4-17] “a determination is made as to whether the difference calculated between actual data points and the data points predicted by a function has been less than the threshold for incrementing the anomaly count for the last one hundred data points. Thus, a determination identifies whether the function has a history of accurately predicting values for the times series. In some embodiments, other numbers of data points can be used besides one hundred, such as fifty, seventy-five, two hundred, or some other number. In some embodiments, the number may be expressed as a percentage of the data points analyzed, a time period, or some other format.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method for Anomaly detection for non-stationary data taught by Moghtaderi with the method for detecting events of intreset taught by Patel with the method for time series anomaly detection taught by Bansal. Doing so can detect an anomaly has occurred for a data point (Abtract, Moghtaderi).

Regarding Claim 4
Moghtaderi in view of Patel and Bansal discloses: A method according to claim 1, further comprising deploying, by the computer, the model of the period of training data when the model of the period of training data fits all of the period of training data ([Col 10 line 4-17], Bansal “a determination is made as to whether the difference calculated between actual data points and the data points predicted by a function has been less than the threshold for incrementing the anomaly count for the last one hundred data points. Thus, a determination identifies whether the function has a history of accurately predicting values for the times series. In some embodiments, other numbers of data points can be used besides one hundred, such as fifty, seventy-five, two hundred, or some other number. In some embodiments, the number may be expressed as a percentage of the data points analyzed, a time period, or some other format.”).

Regarding Claim 7
Moghtaderi in view of Patel and Bansal discloses: A method according to claim 1, wherein deploying the reduced model is based on determining that the model of the period of training data fits either an 3oldest part of the period of training data or the most recent part of the period of training data. ([Col 6 lines 50-66 and Fig 4] Bansal “A first data set is received at step 405. The first data set may be received as a first group of data in a set of groups received periodically… Two or more functions may be fit to the first data set at step 410.” Examiner interprets the received data set as a newest part of data)

Regarding Claim 14
Moghtaderi in view of Patel and Bansal discloses: A computer system according to claim 8, wherein deploying the reduced model is based on determining that the model of the period of training data fits 5either an oldest part of the period of training data or the most recent part of the period of training data ([Col 6 lines 50-66 and Fig 4] Bansal “A first data set is received at step 405. The first data set may be received as a first group of data in a set of groups received periodically… Two or more functions may be fit to the first data set at step 410.” Examiner interprets the received data set as a newest part of data).

Regarding Claim 10 
(Claim 10 is a system claim corresponding to method claim 3 and is rejected on the same ground)

Regarding Claim 17
(Claim 17 is a computer program product claim corresponding to method claim 3 and is rejected on the same ground)

Regarding Claim 11
(Claim 11 is a system claim corresponding to method claim 4 and is rejected on the same ground)

Regarding Claim 18
(Claim 18 is a computer program product claim corresponding to method claim 4 and is rejected on the same ground)

Claim(s) 5-6, 12-13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moghtaderi et al. (US 20160189041, hereinafter "Moghtaderi") in view of Patel (US 8291075 B1, hereinafter "Patel") and Nakamura et al. (US 2018/0217812, herinafter "Nakamura").

Regarding Claim 5
Moghtaderi in view of Patel discloses: A method according to claim 1, 
Moghtaderi in view of Patel does not explicitly discloses: further comprising notifying, by the computer, a configuration shift when the model of the period of training data fits at least part of an oldest part of the period of training data, wherein the oldest part of the period of training data begins at the start time and ends at an earlier time that is before the end time.
However, Nakamura discloses in the same field of endeavor: further comprising notifying, by the computer, a configuration shift when the model of the period of training data fits at least part of an oldest part of the period of training data, wherein the oldest part of the period of training data begins at the start time and ends at an earlier time that is before the end time ([Para 0293] “T Segments of the time - series data in which a change in data values is moderate are thought to be distributed around the fundamental vector in the W - dimensional space due to the third characteristic of the time - series data… This Feat(E) serves as an indicator representing a shift between a sample vector E , represented by a sample segment E, and the fundamental vector V.” Examiner reads the fundamental vector as an oldest part of the period of data and the distance calculated as a determined fit.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method for Anomaly detection for non-stationary data taught by Moghtaderi with the method for detecting events of intreset taught by Patel with the method for a sample segment set used in a search time-series data taught by Nakamura. Doing so can find a distance between partial time-series data of training time-series data (Para 0043, Nakamura).

Regarding Claim 6
Moghtaderi in view of Patel and Nakamura discloses: A method according to claim 1, further comprising: determining, by the computer, that the model of the period of training data fits only a the most recent part of the period of training data, by comparing increasingly smaller most recent parts of the period of training data to the model of the period of training data until a correct fit is found. ([Para 0056] Nakamura “The sliding width W represents the number of data values included in the training segment extracted from the training time - series data S and the test segment extracted from the test time - series data T. The sliding width W is also called a sliding time window width.” [Para 0164 and Fig 6] Nakamura “At S132 -2, the sample segment set generation unit 140 calculates the inter - segment distance d serving as a distance between the coordinates of the centroid C and the coordinates of the initial segment. The type of this inter - segment distance d is a Euclidean distance.” Examiner reads the segmented time-series as increasingly smaller new portions of data and the distance calculation as a fit determination.).

Regarding Claim 12
          (Claim 12 is a system claim corresponding to method claim 5 and is rejected on the same ground)

Regarding Claim 19
          (Claim 19 is a computer program product claim corresponding to method claim 5 and is rejected on the same ground)

Regarding Claim 13
          (Claim 13 is a system claim corresponding to method claim 6 and is rejected on the same ground)

Regarding Claim 20
           (Claim 20 is a computer program product claim corresponding to method claim 6 and is rejected on the same ground)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jones et al. (US 20150356421, hereinafter "Jones") also describes receiving training times series data and model fitting (Abstract, Jones).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714. The examiner can normally be reached Mon-Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH KAWSAR can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.E.M./Examiner, Art Unit 2127                                                                                                                                                                                                        
/BRIAN M SMITH/Primary Examiner, Art Unit 2122